DETAILED ACTION
Claims 21-37 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2020 has been entered.
The office acknowledges the following papers:
Claims, specification, and arguments filed on 4/29/2020.

	Allowable Subject Matter
Claims 28-33 are allowed.
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Withdrawn objections and rejections
The claim objection has been withdrawn due to amendment.
The 35 U.S.C. 112(a) rejections against claims 28-33 have been withdrawn due to amendment.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. 2015/0019840), in view of Stephens et al. (U.S. 2018/0210733).
As per claim 21:
Anderson disclosed a data processing apparatus comprising: 
a processing core (Anderson: Figure 3 element 310, paragraph 50); 
a memory (Anderson: Figure 3 element 314, paragraph 50); and
a streaming engine to fetch a plurality of data elements from the memory and provide the plurality of data elements to the processing core as vectors of a set of stream data in response to a stream start instruction (Anderson: Figures 3 and 22 elements 313-
when the stream start instruction is an ordinary stream start instruction, the streaming engine receives a stream start address stored in a first register, receives a stream definition template stored in a second register that specifies a length of the vectors, and fetches the plurality of data elements in accordance with the stream definition template (Anderson: Figures 3, 5, and 23-24 elements 521-522, paragraphs 121, 133, 147-148, and 159)(The STROPEN instruction specifies a scalar register holding a stream start address and a stream template register holding template data. The stream template specifies the type of elements, as well as the length and dimensions of the stream. The stream template implicitly indicates 512-bit stream vectors based on the fetch bandwidth per clock cycle.).
Anderson failed to teach when the stream start instruction is a short-cut stream start instruction, the streaming engine receives a stream start address stored in the first register, receives an implied stream definition template that is generated based on a first value contained in the short-cut stream start instruction and the specifies the length of the vectors based on the first value, and fetches the plurality of data elements in accordance with the implied stream definition template.
However, Stephens combined with Anderson disclosed when the stream start instruction is a short-cut stream start instruction, the streaming engine receives a stream start address stored in the first register, receives an implied stream definition template 
The advantage of having implicit vector control elements is that instruction encoding bits and/or register control bits can be reallocated to other uses. Thus, it would have been obvious to one of ordinary skill in the art to implement the implicit data element sizes in Stephens with the STROPEN instructions of Anderson.
As per claim 22:
Anderson and Stephens disclosed the data processing apparatus of claim 21, wherein the first register has a first width (Anderson: Figures 5-6 and 23-24 element 521, paragraphs 54, 60, 147-148, and 159)(The STROPEN instruction specifies a scalar register holding a stream start address. The scalar register is 64-bits wide.) and the second register has a second width, the first and second widths being different (Anderson: Figures 5, 7, and 23-24 element 522, paragraphs 54, 61, 147-148, and 159)(The STROPEN instruction specifies a stream template register holding template 
As per claim 23:
Anderson and Stephens disclosed the data processing apparatus of claim 21, comprising a first register file (Anderson: Figure 6 element 521, paragraph 60) and a second register file (Anderson: Figure 7 element 522, paragraph 61), wherein the first register is a register of the first register file (Anderson: Figures 5-6 and 23-24 element 521, paragraphs 54, 60, 147-148, and 159)(The STROPEN instruction specifies a scalar register holding a stream start address. The scalar register is specified within the global scaler register file.) and the second register is a register of the second register file (Anderson: Figures 5, 7, and 23-24 element 522, paragraphs 54, 61, 147-148, and 159)(
The STROPEN instruction specifies a stream template register holding template data. The stream template register is 256 bits wide and the global vector register is 256 bits wide. It would have been obvious to one of ordinary skill in the art to place the template register data within the global vector register. In addition, according to “In re Japikse” (181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), shifting the location of parts doesn’t give patentability over prior art.).
As per claim 24:
Anderson and Stephens disclosed the data processing apparatus of claim 23, wherein the first register file is a scalar register file (Anderson: Figure 6 element 521, paragraph 60) and the second register file is a vector register file (Anderson: Figure 7 element 522, paragraph 61).
As per claim 25:
Anderson and Stephens disclosed the data processing apparatus of claim 24, 
As per claim 26:
Anderson and Stephens disclosed the data processing apparatus of claim 21, comprising an implied template unit configured to receive the first value and to generate the implied stream definition template (Stephens: Paragraph 21)(Anderson: Figures 3, 5, 11, and 23-24 elements 521-522 and 1120, paragraphs 73, 147-148, and 159)(Stephens disclosed allowing data element sizes to be implicit for vector operations. Anderson disclosed the STROPEN instruction specifying a scalar register holding a stream start address and a vector register holding template data. The combination allows for data element sizes to be an implicit value for STROPEN instructions based on the opcode value. Decoding the STROPEN instruction with an implied data element size generates the data element size used for the STROPEN instruction during execution.).
As per claim 27:
Anderson and Stephens disclosed the data processing apparatus of claim 26, wherein the implied template unit includes an output coupled to the streaming engine, and wherein the streaming engine receives the implied stream definition template by the output of the implied template unit when the stream start instruction is the short-cut stream start instruction (Stephens: Paragraph 21)(Anderson: Figures 3, 5, 11, and 23-24 elements 521-522 and 1120, paragraphs 73, 147-148, and 159)(Stephens disclosed 
As per claim 34:
Anderson and Stephens disclosed the data processing apparatus of claim 21, wherein the first value contained in the short-cut stream start instruction is an opcode indicated by an opcode field in the short-cut stream start instruction (Stephens: Paragraph 21)(Anderson: Figures 3, 5, and 23-24 elements 521-522, paragraphs 147-148 and 159)(Stephens disclosed allowing data element sizes to be implicit for vector operations. Anderson disclosed the STROPEN instruction specifying a scalar register holding a stream start address and a stream template register holding template data. The combination allows for data element sizes to be an implicit value for STROPEN instructions based on the opcode value.).
As per claim 36:
Anderson and Stephens disclosed the data processing apparatus of claim 21, wherein the implied stream definition template specifies a size of each of the plurality of data elements based on the first value (Stephens: Paragraph 21)(Anderson: Figures 3, 5, and 23-24 elements 521-522, paragraphs 121, 133, 147-148, and 159)(Stephens disclosed allowing data element sizes to be implicit for vector operations. Anderson .

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. 2015/0019840), in view of Stephens et al. (U.S. 2018/0210733), in view of Official Notice.
As per claim 37:
Anderson and Stephens disclosed the data processing apparatus of claim 36, wherein the implied stream definition template specifies a promotion mode for the plurality of data elements based on the first value (Stephens: Paragraph 21)(Anderson: Figures 3, 5, and 23-24 elements 521-522, paragraphs 121, 133, 147-148, and 159)(Stephens disclosed allowing data element sizes to be implicit for vector operations. Anderson disclosed the STROPEN instruction specifying a scalar register holding a stream start address and a stream template register holding template data. The combination allows for data element sizes to be an implicit value for STROPEN instructions. Official notice is given that data element sizes can be sign/zero extended for the advantage of increasing data elements sizes to fit within increased data element sizes in registers. Thus, it would have been obvious to one of ordinary skill in the art to implement zero/sign extending data elements within the streams of Anderson.).

Response to Arguments
The arguments presented by Applicant in the response, received on 4/29/2020 
Applicant argues for claim 28:
“Claims 28-33 stand rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. With respect to claim 28, the rejection refers to the previous recitation, "a third section arranged between the first and second sections, wherein the bits of the third section are set equal to the first value." It is respectfully noted that claim 28 has been amended for clarity and now recites, "a third section arranged between the first and second sections, wherein the bits of the third section are based on the first value." 
By way of example and not limitation, support for these elements can be found in Figs. 29 and 34, page 91, line 3 through page 92, line 12, page 93, line 20 through page 95, line 8, and Table 29 of the specification as filed. For example, the present application explains:
…
Accordingly, it is respectfully submitted that amended claim 28 is fully supported by the specification as filed.” 
 
This argument is found to be persuasive for the following reason. The examiner agrees that the amended limitation at issue within now independent claim 28 is fully supported by the specification. Thus, the written description rejection against it has been withdrawn.
Applicant argues for claim 21:
“Because neither reference teaches nor suggests how to specify the length of vectors that make up a set of stream data in the manner recited, the combination fails to teach or suggest at least “when the stream start instruction is a short-cut stream start instruction, the streaming engine ... receives an implied stream definition template that is generated based on a first value contained in the short-cut stream start instruction and that specifies the length of the vectors based on the first value.” Accordingly, amended claim 21 is patentable over the cited references.” 
 
This argument is not found to be persuasive for the following reason. Anderson disclosed a stream template that specifies the type of elements, as well as the length and dimensions of the stream. The stream template implicitly indicates 512-bit stream 

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183